In re Pilot Corporation; Pilot Travel Centers LLC; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. C, No. 14-1229; to the Court of Appeal, Fourth Circuit, No. 2014-C-1228.
Granted and remanded to the court of appeal for briefing, argument and opinion. In its opinion, the court should discuss its holding in Saavedra v. Dealmaker Developments, LLC, 08-1239 (La.App. 4 Cir. 3/18/09), 8 So.3d 758, writ denied, 09-0875 (La.6/5/09), 9 So.3d 871.